                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KENNETH KOBS,

                   Plaintiff,
                                                    Case No. 19-cv-571-pp
      v.

NANCY BERRYHILL,

                   Defendant.


     ORDER GRANTING AMENDED MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      On May 28, 2019, the court issued an order indicating that the plaintiff

had not provided enough information for the court to be able to make a

decision whether he could proceed without prepaying the filing fee and

requiring the plaintiff to file an amended motion. Dkt. No. 5. The plaintiff has

filed his amended motion. Dkt. No. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s amended request

still lists no income and no expenses, but he states that he “live[s] with [his]

girlfriend who takes care of all of [his] expenses.” The plaintiff has
                                         1
demonstrated that he cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint indicates that he is disabled and that the

conclusions and findings of fact underlying the Commissioner’s decision to

deny the plaintiff benefits are not supported by substantial evidence and are

contrary to law and regulation. Dkt. No. 1 at 2. At this early stage in the case,

and based on the information in the plaintiff’s complaint, the court concludes

that there may be a basis in law or in fact for the plaintiff’s appeal of the

Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

       The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

       Dated in Milwaukee, Wisconsin this 3rd day of June, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge


                                          2
